Citation Nr: 0024869	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to July 1946 
and again from September 1948 to April 1954.

This appeal arises from a June 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.

In June 1999, the Board remanded this claim for procedural 
development.

The veteran has raised the issue of service connection for 
tinnitus.  This matter is referred to the RO for action 
deemed appropriate.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or, 
in certain circumstances, lay, evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board finds this claim well grounded for the following 
reasons.  First, there is plausible evidence that the veteran 
experienced bilateral hearing loss during service.  For 
example, the service medical records reveal that he 
complained of, and was treated for, bilateral hearing loss 
during service.  For example, according to a February 1950 
service audiologic examination report, an examiner diagnosed 
nerve type deafness, mostly in the left ear, secondary to 
acute, suppurative otitis media.  Nevertheless, for the 
purpose of determining well groundedness, this February 1950 
diagnosis implies that the veteran had bilateral nerve type 
deafness.  The February 1950 audiometric test results 
indicate that the veteran had bilateral hearing loss as 
defined by regulation.  See 38 C.F.R. § 3.385.  The veteran 
was also diagnosed with otitis media and mixed type deafness.  
Furthermore, the veteran's service records confirm that he 
served in an infantry unit, although he did not serve in 
combat.  In this regard, the veteran does not contend that he 
was in combat.  For example, in September 1999 before a 
hearing officer at the RO, the veteran testified that he did 
not serve in combat.  

Second, the post-service medical evidence reveals diagnoses 
of sensorineural bilateral hearing loss that meets the 
criteria set out in 38 C.F.R. § 3.385.  

Third, for well-grounded purposes, in a November 1999 letter, 
the veteran's private physician, Stephen R. Griffith, M.D., 
linked the veteran's current sensorineural bilateral hearing 
loss to noise exposure in service.  For example, Dr. Griffith 
opined that the veteran may have sustained significant noise 
exposure and cochlear loss while in the service, which may 
have been coupled with his infection, but it was hard to 
tell.  Although the doctor posed his opinion in speculative 
terms, nevertheless, in light of the veteran's service 
medical records, the Board finds it sufficient to well ground 
the claim.  Thus, it is plausible that the veteran's 
currently diagnosed sensorineural bilateral hearing loss is 
related to his military service.

Therefore, given that there is evidence of likely bilateral 
hearing loss during service; evidence of bilateral hearing 
loss after service; and competent medical evidence that links 
the current bilateral hearing loss to service, the Board 
finds this claim is well grounded.  Caluza.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.




REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  With respect to 
this issue, the Board finds that medical examination is 
necessary in order to determine whether the veteran's current 
sensorineural bilateral hearing loss is more likely than not 
related to the symptoms described during service.

Upon remand, the appellant is advised that he may submit 
additional evidence and/or argument to the RO or the Board in 
accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board specifically urges the appellant to 
provide any evidence of a medical opinion linking his current 
sensorineural hearing loss to service, whether it be by a 
private or VA health care provider.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since November 1999 for bilateral hearing 
loss.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of VA and non-VA 
treatment records pertaining to bilateral 
hearing loss, which have not been 
previously secured.  

2.  The RO must schedule the veteran for 
a VA audiometric examination.  A copy of 
this Remand must be made available to the 
examiner for review in connection with 
the aforementioned examination request.  
Following his/her review and examination, 
the examiner must offer an opinion 
whether it is at least as likely as not 
that any currently diagnosed bilateral 
hearing loss is related to the symptoms 
described in the service medical records.  
A complete written rationale for any 
opinion expressed must be provided.  The 
report should be typed.

3.  The veteran should be advised of the 
consequences of failing to appear for 
examination under the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of the 
notification letter to the veteran of the 
scheduling of the examination should be 
added to the claims folder if he does not 
report for the examination.

4.  After the development requested has 
been completed, the RO should review the 
examination report, if the examination 
was conducted, to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss with consideration 
given to all of the evidence of record, 
including any additional evidence 
obtained pursuant to this remand.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals






 



